Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 1 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 2 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 3 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 4 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 5 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 6 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 7 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 8 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 9 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 10 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 11 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 12 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 13 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 14 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 15 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 16 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 17 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 18 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 19 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 20 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 21 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 22 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 23 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 24 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 25 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 26 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 27 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 28 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 29 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 30 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 31 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 32 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 33 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 34 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 35 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 36 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 37 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 38 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 39 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 40 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 41 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 42 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 43 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 44 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 45 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 46 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 47 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 48 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 49 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 50 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 51 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 52 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 53 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 54 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 55 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 56 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 57 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 58 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 59 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 60 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 61 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 62 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 63 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 64 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 65 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 66 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 67 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 68 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 69 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 70 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 71 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 72 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 73 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 74 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 75 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 76 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 77 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 78 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 79 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 80 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 81 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 82 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 83 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 84 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 85 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 86 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 87 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 88 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 89 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 90 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 91 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 92 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 93 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 94 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 95 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 96 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 97 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 98 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 99 of 115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 100 of
                                     115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 101 of
                                     115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 102 of
                                     115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 103 of
                                     115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 104 of
                                     115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 105 of
                                     115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 106 of
                                     115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 107 of
                                     115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 108 of
                                     115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 109 of
                                     115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 110 of
                                     115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 111 of
                                     115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 112 of
                                     115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 113 of
                                     115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 114 of
                                     115
Case 9:21-cv-81089-RAR Document 1-2 Entered on FLSD Docket 06/17/2021 Page 115 of
                                     115
